Conviction for burglary; punishment, seven years in the penitentiary.
The record is here without any bills of exception. We have examined the facts and think them sufficient. The owner of a store in Liberty Hill, in Williamson county, testified that it was burglariously entered on the night of March 21, 1933. A night watchman at Liberty Hill testified that on said night appellant and some others forcibly overcame his resistance, "taped him over the eyes and mouth," and compelled him to accompany them, and he said he was present when they broke into the store of Adams.
No error appearing, the judgment will be affirmed.
Affirmed. *Page 266